‘ department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division release number release date date date uil code contact person identification_number contact number employer_identification_number form required to be filed tax years dear this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final since you do not qualify for exemption as an organization described in code sec_501 donors may not deduct contributions to you under code sec_170 you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions you should follow the instructions in notice if you agree with our deletions you do not need to take any further action in accordance with code sec_6104 we will notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed adverse letter you should contact your state officials if you have any questions about how this determination may affect your state responsibilities and requirements letter cg catalog number 47632s if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter federal_income_tax status and responsibilities please contact irs customer service pincite-829-1040 or the rs customer service number for businesses the irs customer service number for people with hearing impairments is if you have any questions about your sincerely director exempt_organizations enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter letter cg catalog number 47632s department of the treasury internal_revenue_service washington d c contact person identification_number contact number fax number employer_identification_number vil tax_exempt_and_government_entities_division date legend dear we have considered your application_for recognition of exemption from federal_income_tax under internal_revenue_code sec_501 based on the information provided we have concluded that you do not qualify for exemption under code sec_501 the basis for our conclusion is set forth below issues do you meet the qualifications for exemption under sec_501 of the internal_revenue_code no for the reasons described below facts you submitted your application_for recognition of exemption from federal_income_tax under sec_501 of the code and requested classification as a publicly_supported_organization described in sec_509 or sec_509 you were founded in f year by b c their husbands and a third couple to serve as an additional marketing opportunity for producers your goals are to e e provide marketing opportunities to local high quality vendors continue to build a reputation as a high quality market where vendors operate with the letter cg catalog number 47630w highest level of integrity provide educational outreach to customers on achieving and sustaining a healthy lifestyle strengthen a consumer driven market and acquaint customers with small agricultural family businesses e e your articles of incorporation filed in d year declare you are organized exclusively for charitable religious educational and scientific purposes including for such purposes the making of distributions to organizations that qualify as exempt_organizations under the sec_501 of the internal_revenue_code or corresponding section of any future federal tax code you further your purpose by promoting and operating an open-air farmers’ market your vendors are small_business entrepreneurs who sell products grown or made by them the market is open to the public twice a week for approximately nine months a year you advertise via flyers internet sites ie facebook twitter and business websites radio tv commercials and newspaper magazine ads you enable consumer education through direct marketing on the first saturday of each month you conduct educational activities that inform consumers on the nutritional value of local food these hour programs are provided in conjunction with your market you invite chefs business owners and or volunteers to present demonstrations designed to educate consumers you seek donations and grants to expand promotional and educational efforts extra funds from these sources are used to promote the market and attract more members seasonal special events showcase currently available market products expenses include administrative costs signage advertising promotions safety items and lease payments for market locations approximately of your expenses are paid towards board compensation and about is devoted to advertising the rest of your expenses are allocated for operation of the market such as rent insurance supplies and professional fees your market is a producer only market the products sold by your vendors must be produced or grown by the vendor you require your vendors to have a direct hand in the production of the items they sell vendors must sell their products or value-added products that are identified as products that enhance the individual vendors’ main product vendors and their family or their employees may represent the vendor at the market vendors are expected to price products appropriate to high quality vegetables and other products that are expected of professional businesses vendors who participate in your market are considered members membership is available to anyone who sells locally grown farm products or similar goods and operates within a prescribed radius of your market your organization expects to grow its membership each year members have no voting rights but they are allowed to elect a representative who meets with your board_of directors once a year the fee charged to each vendor member is based on the amount of space and the number of markets attended one or two times per week throughout your nine month operating season membership fees account for more than half of your revenue letter cg catalog number 47630w applicants who want to come to the market ‘just for fun’ or to give products away are not encouraged to do so at your farmers’ market if your vendors wish to give products away you recommend that they donate to their products to charitable organizations on their own not at the market some examples you provided in your description of educational activities include cooking with seasonal produce meat eggs cheese preserving foods cooking classes gardening wood-working basket making pumpkin carving decorating jewelry- making and or painting workshops agricultural heritage health-related screenings e law sec_501 of the code provides for the exemption of organizations organized and or operated exclusively for religious educational_purposes or to foster national or international amateur sports competition or for the prevention of cruelty to children or animals no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual charitable scientific testing for public safety literary sec_1_501_c_3_-1 of the regulations states that an organization is not operated exclusively for one or more exempt purposes unless it serves a public rather than a private interest it cannot operate for the benefit of specific individuals including those who created it sec_1_501_c_3_-1 of the income_tax regulations provides the term charitable is used in sec_501 c in its generally accepted legal sense and is therefore not to be construed as limited by the separate enumeration in sec_501 of other tax-exempt purposes which may fall within the broad outlines of charity as developed by judicial decisions such terms include e e e e e relief of the poor and distressed or of the underprivileged advancement of religion advancement of education or science erection or maintenance of public buildings monuments or works lessening of the burdens of government and promotion of social welfare by organizations designed to accomplish any of the above purposes or i to lessen neighborhood tensions ii to eliminate prejudice and discrimination iii to defend human and civil rights secured_by law or iv to combat community deterioration and juvenile delinquency revrul_67_72 1967_1_cb_125 held an organization created by representatives of both labor and management to select individuals for apprentice training arrange their classroom and on- the-job training and provide books and supplies used in the training is exempt from federal_income_tax under sec_501 of the internal_revenue_code of letter cg catalog number 47630w revrul_68_307 1968_1_cb_258 found a nonprofit organization formed to help the national park service improve and expand its educational and scientific programs is exempt from federal_income_tax under sec_501 of the internal_revenue_code of the organization assists in developing the park library and museum in preserving historic objects and generally in furthering the educational and scientific aims of the park service rul c b describes an bus rev transportation for school children to a tax-exempt private school the organization was formed by the parents of pupils attending the school the organization provided transportation to and from the school for those children whose parents belonged to the organization parents were initial family fee and an additional annual charge for each child the required to pay an its operations the organization's income approximately equaled the expenses involved in internal_revenue_service determined that w hen a group of individuals associate to provide a cooperative service for themselves they are serving a private interest organization created to provide revrul_70_186 1970_1_cb_128 held an organization formed to preserve a lake used as a public recreation facility by treating the water in the lake and otherwise improving its condition for recreational purposes is a charitable_organization exempt under sec_501 revrul_71_395 1971_2_cb_223 holds that a cooperative art gallery formed and operated by a group of artists for the purpose of exhibiting and selling their works does not qualify for exemption under sec_501 of the code the irs concluded that the cooperative gallery served the private purposes of its members even though the exhibition and sales of paintings were also educational in some respects revrul_74_587 1974_2_cb_162 held an organization that devoted its resources to programs to stimulate economic development in economically depressed high-density urban areas inhabited mainly by low-income minority or other disadvantaged groups qualified for exemption under sec_501 revrul_77_111 1977_1_cb_144 found an organization formed to increase business patronage in a deteriorated area by providing information on the area's shopping opportunities local transportation and accommodations is not operated exclusively for charitable purposes and does not qualify for exemption under sec_501 of the code similarly an organization whose purpose is to revive retail sales in an area of economic decline by constructing a shopping center does not qualify for exemption where the overall thrust is to promote business rather than to accomplish exclusively c objectives rul an organization that provides legal assistance to rev guardians ad litem who represent abused and neglected children before a juvenile court that requires their appointment lessens the burdens of government and therefore qualifies for exemption under sec_501 of the code held c b in 326_us_279 the supreme court held that the presence of a single non-exempt purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes letter cg catalog number 47630w the court found that distinguished its educational program from that carried out by a university the trade_association had an underlying commercial motive that in 46_tc_47 the court considered a collective organization created to dredge waterways the majority of the funds for this activity came from owners of property adjacent to the waterways the court found that the primary beneficiaries were the adjacent property owners any benefit to the general_public because these dredged waterways would be a safe_harbor for boats during a storm was secondary therefore the organization was not exempt because of the significant private benefit provided application of law based on our analysis of the information you submitted during the application process and in light of the applicable law we have determined that you do not operate exclusively for any of the purposes described in sec_501 of the code an organization is not exempt from taxation merely because its operations are not conducted to produce a profit the organization must operate exclusively for one or more of the purposes described in sec_501 of the code and the applicable regulations section c -1 c ii of the regulations requires an organization to show that it is not organized or operated for private interests in order to be exempt under sec_501 of the code when a group of individuals associate to provide a service for their own benefit they are serving a private interest your primary activities are directed toward providing a location for your members to sell goods and promote their sales activity your primary source of funding is member payments for_the_use_of your facilities the members are expected to profit from your operation you do not accept member vendors who do not expect to profit from renting space at your market these facts demonstrate that you provide a substantial private benefit to your members see revrul_69_175 revrul_71_395 ginsburg v commissioner you operate the farmers’ market for the benefit of your members two times per week but your educational activities are conducted only one saturday per month like better business bureau of washington d c inc v united_states your activities promote a substantially nonexempt purpose and are not entitled tax-exempt status your position you believe your marketing activities lessen the burdens of government because small farms have a lower environmental impact than industrial farms promote a sense of community which boost the local economies labor markets and tax revenues and provide instruction to individuals to support your position you cited revenue rulings and catalog number 47630w letter cg service response to your position you have not shown that a governmental_unit considers any of your activities to be its burden or that you actually lessen such governmental burden see revrul_85_2 1c b boosting the local economies and labor markets may be recognized as a c purpose but you have not indicated you operate in an economic economically depressed area see revrul_74_587 1974_2_cb_162 and even if you operated in a depressed area your overall thrust is to promote business rather than to accomplish exclusively c objectives revrul_77_111 1977_1_cb_144 your activities are not restricted to educational and scientific programs in fact you were formed for the primary purpose of providing marketing opportunities to local vendors which include your founder directors see revrul_67_72 1967_1_cb_125 and revrul_68_307 1968_1_cb_258 finally while your market may provide benefit to the public the private benefits derived by your for profit vendors through increased sales is a substantial nonexempt purpose see revrul_70_186 1970_1_cb_128 and 326_us_279 conclusion based on the facts and information provided you are not organized or operated exclusively for exempt purposes as required by sec_1_501_c_3_-1 and sec_1_501_c_3_-1 of the regulations accordingly you do not qualify for exemption as an organization described in sec_501 of the code and you must file federal_income_tax returns contributions to you are not deductible under sec_170 you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination if your statement does not provide a basis to reconsider our determination we will forward your case to our appeals_office you can find more information about the role of the appeals_office in publication how to appeal an irs decision on tax exempt status types of information that should be included in your appeal can be found on page of publication under the heading filing a protest accompanied by the following declaration the statement of facts item must be under penalties of perjury declare that have examined the statement of facts presented in this appeal and in any accompanying schedules and statements and to the best of my knowledge and belief they are true correct and complete the declaration must be signed by an officer or trustee of the organization who has personal knowledge of the facts letter cg catalog number 47630w your appeal will be considered incomplete without this statement lf an organization’s representative submits the appeal a substitute declaration must be included stating that the representative prepared the appeal and accompanying documents and whether the representative knows personally that the statements of facts contained in the appeal and accompanying documents are true and correct an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you during the appeal process if you want representation during the appeal process you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications if you do not file a protest within days you will not be able to file a suit for declaratory_judgment in court because the internal_revenue_service irs will consider the failure to appeal as a failure to exhaust available administrative remedies code sec_7428 provides in part that a declaratory_judgment or decree shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted all of the administrative remedies available to it within the irs if if you do not intend to protest this determination you do not need to take any further action we do not hear from you within days we will issue a final adverse determination_letter that letter will provide information about filing tax returns and other matters please send your protest statement form_2848 and any supporting documents to the applicable address mail to deliver to internal_revenue_service eo determinations quality assurance room p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street room cincinnati oh if you fax you may fax your statement using the fax number shown in the heading of this letter your statement please call the person identified in the heading of this letter to confirm that he or she received your fax if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter we sent a copy of this letter to your representative as indicated in your power_of_attorney letter cg catalog number 47630w sincerely director exempt_organizations enclosure publication letter cg catalog number 47630w
